DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 2, 2022.  Claims 16, 19, and 21 have been amended.  Claims 18 and 20 have been cancelled.  Claims 22 and 23 are newly added.  Claims 1-15 have been withdrawn.  Claims 16, 17, 19, and 21-23 are currently pending and under examination.


	This application is a National Stage Application of International Application No.
PCT/US2019/013627, filed January 15, 2019, which claims priority to U.S. provisional
application No. 62/617422, filed January 15, 2018.


Withdrawal of Rejections: 

	The previous rejection of claims 16-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 16-21 under 35 U.S.C. 102(a)(1) as being anticipated by Ryals et al., is withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 as amended recites in relevant part, “at least one antibiotic selected from streptomycin, erythromycin, and oxytetracycline at a concentration of about 200 ppm or less”; this limitation is indefinite, because the term “about 200 ppm or less” includes an amount of 0 ppm.  As such, it is unclear whether one of the noted antibiotics must be present or not.    
	Claims 17, 19, and 21-23 are included in this rejection, as these claims depend from above rejected claim 16, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Muenks et al. (US 2016/0374341; Published 2016).
	With regard to claims 16, 22, and 23, Muenks et al. teach a method of enhancing plant immunity, health, growth, and/or yields by treating a bacterial infection or controlling a pest that is a vector for a bacterial plant pathogen, by applying a composition to a plant, the composition including at least one host defense inducer, at least one biological control agent in a synergistically effective amount for controlling harmful bacteria, and at least one component, including antibiotics (Abs.; Para. 123).  The biological control agents include bacteria, including Bacillus amyloliquefaciens (Para. 52-53), and biosurfactant microbial growth by-products, including lipopeptides, including surfactin (Para. 84).  The antibiotic preferably including streptomycin or oxytetracycline (Para. 125).  The composition may further include adhesives and thickeners including xanthan (gum) (Para. 226).  As Muenks et al. expressly teach that each of these components may be present in the composition as used in the taught method, it would have been obvious to one of ordinary skill in the art to include these components together when practicing the method as taught by Muenks et al.  
While it is not specifically taught that the amount of streptomycin or oxytetracycline is at a concentration of about 200 ppm or less, Muenks et al. teach that components are present in a synergistically effective amount for controlling the harmful bacteria.  As such, it would have been routine for an ordinary artisan to determine the appropriate amount of the antibiotic depending on the type of plant and bacteria being treated for.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the antibiotic present in the method, including to about 200 ppm or less, to result in a synergistically effective amount for treatment of the target bacteria and the target plant when practicing the method. 
With regard to claims 17, 19, and 21, the plant may be a citrus plant, and biological control agents used in the method are useful for treating citrus canker disease (Para. 65).  Additionally, it is noted that Muenks et al. render obvious the method as claimed, including all components as claimed.  As the components of the method cannot be separated from their properties, the method as rendered obvious by Muenks et al. would necessarily be usable to treat citrus plants, to treat and/or prevent citrus greening disease and citrus canker disease, and to control a pest that can act as a vector or carrier for a plant bacterial pathogen, including wherein the pest is Asian citrus psyllid or African citrus psyllid.

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653